DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/22 has been entered.

Response to Amendment
The Amendment filed 6/29/22 has been accepted and entered.  Accordingly, Claims 1. 6, 11, and 16 have been amended.  
Claims 1-20 are pending in this application. 
In view of the amendment, the previous objections to claims 6 and 11 are withdrawn.  Further, with amendments, the previous rejection to claims 4, 9, 14, and 19 under 35 U.S.C. 112(d) is withdrawn.  

Response to Arguments
Applicant's arguments filed 6/29/22 have been fully considered but they are not persuasive. More specifically, Applicant argues that 1) “Andrianov does not teach the feature providing ‘first and second alarm association information is provided to the EMS for performing correlation analysis on the first and second alarm messages, respectively’ (page 15); 2) Andrianov does not teach the first alarm association information from the VNFM includes the object identity of a VNF and the second alarm association information from the VNF also includes the object identity of the VNF (page 15).  Examiner respectfully disagrees with the Applicant. 
Regarding the first argument, Examiner respectfully submits that EM of Andrianov et al. performs correlation.  More specifically, Andrianov et al. teaches that EM adds information about affected managed functions prior to forwarding it to NM (par [0051]).  Furthermore, Andrianov et al. teaches that EM can perform internal correlation of application layer alarm against any active VNFC, virtualized infrastructure and/or VM layer alarms the EM has received from VNFM (par [0053]).  In case of a positive match, and in case of alarm suppression mode selected, the EM suppresses the application layer alarm, whereas in case of a positive match and alarm suppression mode deselected, the EM can add information about underlaying VNFC, H/W and VM alarms (par [0053)).  Regardless of what actions EM takes afterwards, different actions stem from EM performing correlation. Thus, Andrianov et al. teaches “wherein each of the first and second alarm association information is provided to the EMS for performing correlation analysis on the first and second alarm messages, respectively” as recited in amended claims. 
Regarding the second argument, Examiner respectfully submits that Andrianov et al. teaches each alarm includes identity of VNF.  More specifically, Andrianov et al. teaches that VNFM can add the information about affected VNFs and can forward this alarm (i.e. first alarm) to the EM (par [0050]).  Furthermore, an application layer alarm (i.e. second alarm) can be received by EM (par [0053]; FIG. 6).  When received this application layer alarm, EM performs internal correlation of application layer alarm against any active VNFC, virtualized infrastructure and/or VM layer alarms that EM has received from VNFM (par [0053]). Andrianov et al. teaches that EM can query the VNFM about any active alarms impacting the managed function and VNFM checks for any active alarm at VNF/VNFC layer (par [0057])), indicating that information about DN indicates involved VNF identity (see also par [0051]).  Therefore, both the first alarm and the second alarm include VNF identity that can be same.  
However, to move the prosecution forward, the new rejection is made as below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
More specifically, newly added claims recite “wherein the second object identity comprises the VNF identity”.  The use of “the” indicates that the VNF identity is the one that was included in the first alarm message.  The review of specification (e.g. FIG. 10) does not teach that the first and the second alarm messages include the same VNF identity.  Therefore, there is no supports for such amendment in claims 1, 6, 11, and 16. 
Claims 2-4, 7-10, 12-15, and 17-20 rejected for their dependencies. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 10-12, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Andrianov et al. (U.S. Patent Application Publication No. 2017/0346676) and further in view of Chen (WO 2016/000382A1).
Regarding Claim 1, Andrianov et al. teaches An alarm information processing method in a network function virtualization (NFV) system having first second and third layers (Andrianov et al. teaches a network virtualization environment architectural frame work (par [0002]; FIG. 1); in an NFV environment, hardware fault could cause alarms in hardware layer, VM layer, and application layer (par [0005])), wherein the method provides for communication among first, second and third object identities that have a preset association among first, second and third objects, respectively, in the first, second and third layers, respectively, of the NFV system (Andrianov et al. teaches that different entities such as VIM, VNFM and management module of the application of the hardware layer, VM layer and application layer are in communications (FIGS. 1, 6)), wherein the preset association provides that each of the objects at one of the layers is associated with the objects of the other two layers (Andrianov et al. teaches that for the application layer alarm, the EM need to know whether the alarm is caused by the fault from VM or virtualized infrastructure where the application is installed; for the VM layer alarm, the VNFM needs to know whether the fault is from hardware on which the VM is residing (par [0008]); VIM adds information about underlying H/W alarms and virtualized infrastructure, and VM layer alarms are group together (par [0051][0052])), and wherein the object identities are bound together in a manner that is consistent with the association of the first, second and third objects (Andrianov et al. teaches that VNFM can add information about underlying H/W and VM alarms, with virtualized infrastructure, and VM layer and VNFC layer alarms are grouped together (par [0052]), indicates that grouping is consistent with the association; VM layer object class such as VMUnit/InventoryUnit can indicate the underlayer hardware where the VM is generated on by any kind of identifier that could identify hardware (par [0061])), the method comprising: receiving, by a virtualized network function manager (VNFM), virtual machine (VM) alarm information for the third layer that is provided by a virtualized infrastructure manager (VIM)(Andrianov et al. teaches that VNFM can add information about underlying H/W and VM alarms, with virtualized infrastructure, and VM layer and VNFC layer alarms are grouped together (par [0052])), wherein the VM alarm information comprises the third object (Andrianov et al. teachces that VNFM can add information about underlying H/W and VM alarms, with virtualized infrastructure, and VM layer and VNFC layer alarms are grouped together (par [0052])); generating, by the VNFM, a first alarm message according to the VM alarm information, sending, by the VNFM, the first alarm message to an element management system (EMS) (Andrianov et al. teaches the VIM can add information about affected VM(s) and can forward this alarm to VNFM, which adds the information about affected VNF(s) before forwarding this alarm to the EM (par [0050]); VNFM reports the active alarms to EM (par [0057]); VNFM forwards the alarm for VM and HW, with the instance identifier (e.g., DN) of the models (par [0068])), wherein the first alarm message comprises first alarm association information and a first alarm information set (Andrianov et al. teaches that the alarm contains VM identifier (par [0051]); VIM forwards the alarm with hardware information to the VNFM (par [0051]); VNFM adds information about affected VNF and forward this alarm to the EM (par [0051]), indicating the association information; VNFM adds information about underlying H/W and VM alarm(s) (par [0052]; FIG. 7), indicating first alarm information set), wherein the first alarm association information comprises the first object identity of the object at the first layer (Andrianov et al. teaches that the alarm contains VM identifier (par [0051]); VIM forwards the alarm with hardware information to the VNFM (par [0051]); VNFM adds information about affected VNF and forward this alarm to the EM (par [0051])), wherein the first object identity comprises a virtualized network function (VNF) identity (Andrianov et al. teaches that the alarm contains VM identifier (par [0051]); VIM forwards the alarm with hardware information to the VNFM (par [0051]); VNFM adds information about affected VNF and forward this alarm to the EM (par [0051])), and wherein the first alarm information set includes alarm information comprising at least one of the following: network functions virtualization infrastructure (NFVI) alarm information, virtual machine (VM) alarm information, or VNFM alarm information (Andrianov et al. teaches that the alarm that VNFM forwards to the EM includes the information about affected VNF(s)(par [0051]); VNFM adds information about underlying H/W and VM alarm(s)(par [0052]; FIG. 7); VIM forwards the alarms about virtualized infrastructure and VM to the VNFM, which forwards the alarms to the EM (par [0005][0055]); for H/W or virtualized infrastructure layer alarms, the original alarm contains an H/W identifier (par [0050])); sending, by the VNF, a second alarm message to the EMS (Andrianov et al. teaches that a VNF can report the alarms for VNF layer only to the EM (par [0068]); Application fault is reported directly to the EM (par [0005]; FIG. 7); application layer object class XYZ function can indicate the underlayer VM by the VNF (par [0060]), indicating that the VNF is associated with application fault; the application layer object class XYZFunction (e.g., MMEFunction) can indicate (by the VNF or its OAM Unit/Client) the underlay VM by any kind of identifier that could identify the VM (par [0060])), wherein the second alarm message comprises second alarm association information and a second alarm information set (Andrianov et al. teaches that for application layer alarms, the original alarm contains the managed function, e. g., distinguished name (DN) identifier (par [0053][0057]); the EM can receive the lower layer alarms from the VNFM and can correlate them with the active application layer alarm (par [0057]), indicating that the application layer includes information necessary to associate the alarm with other alarms; the application layer object class XYZFunction, for example, MMEFunction can indicate the underlayer VM by any kind of identifier that could identify the VM (par [0060])), Page 2 of 15wherein the second alarm association information comprises the second object identity of the object at the second layer (Andrianov et al. teaches that for application layer alarms, the original alarm contains the managed function, e. g., distinguished name (DN) identifier (par [0053][0057]); VNF reports the alarm for VNF layer only to the EM and that the EM correlates the alarms by the models (par [0068]), indicating that identity is received; receiving, in an alarm, an identifier of upperlayer resource or functionality supported by the underlayer resource to be used for alarm correlation (par [0076]); upperlayer identifier can indicate an upperlayer virtual machine for virtualized network function (par [0077]), indicating VNF identifier; application layer object XYZFunction can indicate by the VNF the underlayer VM (par [0060]), indicating that VNF ID will be included), wherein the second object identity comprises the VNF identity (Andrianov et al. teaches that for application layer alarms, the original alarm contains the managed function, e. g., distinguished name (DN) identifier (par [0053][0057]); VNF reports the alarm for VNF layer only to the EM and that the EM correlates the alarms by the models (par [0068]), indicating that identity is received; receiving, in an alarm, an identifier of upperlayer resource or functionality supported by the underlayer resource to be used for alarm correlation (par [0076]); upperlayer identifier can indicate an upperlayer virtual machine for virtualized network function (par [0077]), indicating VNF identifier; application layer object XYZFunction can indicate by the VNF the underlayer VM (par [0060]), indicating that VNF ID will be included), and wherein the second alarm information set includes alarm information comprising at least one piece of VNF alarm information (Andrianov et al. teaches that for the application layer alarms, EM can perform internal correlation of application layer alarm against any active VNFC, virtualized infrastructure and/or VM layer alarms the EM has received from VNFM (par [0053]); In case of a positive match, meaning active VNFC, virtualized infrastructure or VM layer alarm causing problem at application layer, the EM can add information about underlaying VNFC, H/W and VM alarm(s), moreover VNFC layer, virtualized infrastructure, VM layer and application layer alarms can be grouped together (par [0053]); application layer object class XYZfunction can indicate the underlayer VM where the application XYZ is installed by any kind of identifier that could identify the VM (par [0060]); the application layer object class XYZFunction (e.g., MMEFunction) can indicate (by the VNF or its OAM Unit/Client) the underlay VM by any kind of identifier that could identify the VM (par [0060]); in case of positive correlation result and inactive suppression mode, the active application alarm can be tagged with lower layer root cause (par [0057]); EM can forward VNF model, e.g., MMEFunction (par [0067])), and wherein each of the first and second alarm association information is provided to the EMS for performing correlation analysis on the first and second alarm messages, respectively (Andrianov et al. teaches that the EM stores all active alarms the EM received from VNFM (par [0055]); EM performs internal correlation of application layer alarm(s) against any active VNFC, virtualized infrastructure and/or VM layer alarms the EM has received from VNFM (par [0053]); EM receives the lower layer alarms from the VNFM and correlate them with the active application layer alarm (par [0057]); correlating the alarm with at least one other alarm based on the upperlayer identifier (par [0014])).
By teaching that the application layer alarm includes DN identifier, and that the DN identifier indicates the VNF identity as noted above, Andrianov et al. teaches wherein the second object identity comprises the VNF identity.  However, Chen teaches such a limitation more explicitly. 
	Chen is directed to configuration information management method, device, network element management system and storage medium.  More specifically, Chen teaches that a management information object instance identifier DN corresponds to the VNF instance (page 8, 11th paragraph).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Andrianov et al. so that the second alarm association information comprises a VNF identity, as taught by Chen.  The modification would have allowed the system to model each type of network device (see Chu, page 3, 2nd paragraph). 

Regarding Claim 2, the combined teachings of Andrianov et al. and Chen teach The method according to claim 1, and further, the references teach wherein the VNF identity comprises a VNF identifier (ID) or a VNF name (Andrianov et al. teaches that VNFM adds the information about affected VNF(s)(par [0050]); original alarm contains the VNFC identifier (par [0052]); report includes an identifier of upperlayer resource or functionality (par [0016])).

Regarding Claim 5, the combined teachings of Andrianov et al. and Chen teach The method according to claim 1, and further, the references teach wherein the performing, by the EMS, correlation analysis on the first alarm message and the second alarm message according to the first alarm association information and the second alarm association information comprises: acquiring, by the EMS from the first alarm information set and the second alarm information set according to the first alarm association information and the second alarm association information (Andrianov et al. teaches that the EM stores all active alarms the EM received from VNFM (par [0055]); EM performs internal correlation of application layer alarm(s) against any active VNFC, virtualized infrastructure and/or VM layer alarms the EM has received from VNFM (par [0053]); EM receives the lower layer alarms from the VNFM and correlate them with the active application layer alarm (par [0057]); correlating the alarm with at least one other alarm based on the upperlayer identifier (par [0014])), alarm information that has same alarm association information (Andrianov et al. teaches that the EM can add information about underlying VNFC, H/W, and VM alarms, moreover VNFC layer, virtualized infrastructure, VM layer, and application layer alarms can be grouped together (par [0053])); and performing, by the EMS according to a preset correlation rule, correlation analysis on the acquired alarm information that has the same alarm association information (Andrianov et al. teaches that the EM stores all active alarms the EM received from VNFM (par [0055]); EM performs internal correlation of application layer alarm(s) against any active VNFC, virtualized infrastructure and/or VM layer alarms the EM has received from VNFM (par [0053]); EM receives the lower layer alarms from the VNFM and correlate them with the active application layer alarm (par [0057]); correlating the alarm with at least one other alarm based on the upperlayer identifier (par [0014])).   

Regarding Claims 6-7 and 10, Claims 6-7 and 10 are directed to system claims and they do not teach or further define over the limitations recited in claims 1-2 and 5.   Therefore, claims 6-7 and 10 are also rejected for similar reasons set forth in claims 1-2 and 5.

Regarding Claim 11, Andrianov et al. teaches An alarm information processing apparatus (Andrianov et al. teaches a method of correlating alarms within a lower layer of a network function virtualization environment (par [0012]); element management (EM) is responsible for the fault management and that EM receives alarms (FIG. 7)) in a network function virtualization (NFV) system having first second and third layers (Andrianov et al. teaches a network virtualization environment architectural frame work (par [0002]; FIG. 1); in an NFV environment, hardware fault could cause alarms in hardware layer, VM layer, and application layer (par [0005])), wherein the apparatus supports communication among first, second and third object identities that have a preset association among first, second and third objects, respectively, in the first, second and third layers, respectively, of the NFV system (Andrianov et al. teaches that different entities such as VIM, VNFM and management module of the application of the hardware layer, VM layer and application layer are in communications (FIGS. 1, 6)), wherein the preset association provides that each of the objects at one of the layers is associated with the objects of the other two layers (Andrianov et al. teaches that for the application layer alarm, the EM need to know whether the alarm is caused by the fault from VM or virtualized infrastructure where the application is installed; for the VM layer alarm, the VNFM needs to know whether the fault is from hardware on which the VM is residing (par [0008]); VIM adds information about underlying H/W alarms and virtualized infrastructure, and VM layer alarms are group together (par [0051][0052])), and Page 5 of 15June 29, 2022Attorney Docket No. HW750441 wherein the object identities are bound together in a manner that is consistent with the association of the first, second and third objects (Andrianov et al. teaches that VNFM can add information about underlying H/W and VM alarms, with virtualized infrastructure, and VM layer and VNFC layer alarms are grouped together (par [0052]), indicates that grouping is consistent with the association; VM layer object class such as VMUnit/InventoryUnit can indicate the underlayer hardware where the VM is generated on by any kind of identifier that could identify hardware (par [0061])), the alarm information processing apparatus, comprising: a memory storing program code (Andrianov et al. teaches an apparatus includes a one memory (par [0018][0080])); and one or more processors in communication with the memory (Andrianov et al. teaches that an apparatus includes a processor (par [0018][0080])), the one or more processors executing the program code to perform: receiving a first alarm message from a virtualized network function manager (VNFM) (Andrianov et al. teaches the VIM can add information about affected VM(s) and can forward this alarm to VNFM, which adds the information about affected VNF(s) before forwarding this alarm to the EM (par [0050]); VNFM reports the active alarms to EM (par [0057]); VNFM forwards the alarm for VM and HW, with the instance identifier (e.g., DN) of the models (par [0068])) wherein the first alarm message comprises first alarm association information and a first alarm information set (Andrianov et al. teaches that the alarm contains VM identifier (par [0051]); VIM forwards the alarm with hardware information to the VNFM (par [0051]); VNFM adds information about affected VNF and forward this alarm to the EM (par [0051]), indicating the association information; VNFM adds information about underlying H/W and VM alarm(s) (par [0052]; FIG. 7), indicating first alarm information set), wherein the first alarm association information comprises the first object identity of the object at the first layer (Andrianov et al. teaches that the alarm contains VM identifier (par [0051]); VIM forwards the alarm with hardware information to the VNFM (par [0051]); VNFM adds information about affected VNF and forward this alarm to the EM (par [0051])), wherein the first object identity comprises a virtualized network function (VNF) identity (Andrianov et al. teaches that the alarm contains VM identifier (par [0051]); VIM forwards the alarm with hardware information to the VNFM (par [0051]); VNFM adds information about affected VNF and forward this alarm to the EM (par [0051])), and wherein the first alarm information set includes alarm information comprising at least one of the following: network functions virtualization infrastructure (NFVI) alarm information, virtual machine (VM) alarm information, or VNFM alarm information (Andrianov et al. teaches that the alarm that VNFM forwards to the EM includes the information about affected VNF(s)(par [0051]); VNFM adds information about underlying H/W and VM alarm(s)(par [0052]; FIG. 7); VIM forwards the alarms about virtualized infrastructure and VM to the VNFM, which forwards the alarms to the EM (par [0005][0055]); for H/W or virtualized infrastructure layer alarms, the original alarm contains an H/W identifier (par [0050])); receiving a second alarm message from a VNF (Andrianov et al. teaches that a VNF can report the alarms for VNF layer only to the EM (par [0068]); Application fault is reported directly to the EM (par [0005]; FIG. 7); application layer object class XYZ function can indicate the underlayer VM by the VNF (par [0060]), indicating that the VNF is associated with application fault), wherein the second alarm message comprises second alarm association information and a second alarm information set (Andrianov et al. teaches that for application layer alarms, the original alarm contains the managed function, e. g., distinguished name (DN) identifier (par [0053][0057]); VNFM can add the information about affected VNF(s) when receiving the alarm from the underlayer (par [0050]) and similarly, for the VM layer alarms, the original alarm contains the VM identifier (par [0051]), indicating that VNF layer when forwarding the application layer alarms to EM, it includes information about affected VNF(s); receiving an identifier of upperlayer resource or functionality supported by the underlayer resource to be used for alarm correlation (par [0076]); upperlayer identifier can indicate an upperlayer virtual machine for virtualized network function (par [0077]), indicating VNF identifier), wherein the second alarm association information comprises the second object identity of the object at the second layer (Andrianov et al. teaches that for application layer alarms, the original alarm contains the managed function, e. g., distinguished name (DN) identifier (par [0053][0057]); VNF reports the alarm for VNF layer only to the EM and that the EM correlates the alarms by the models (par [0068]), indicating that identity is received; receiving, in an alarm, an identifier of upperlayer resource or functionality supported by the underlayer resource to be used for alarm correlation (par [0076]); upperlayer identifier can indicate an upperlayer virtual machine for virtualized network function (par [0077]), indicating VNF identifier; application layer object XYZFunction can indicate by the VNF the underlayer VM (par [0060]), indicating that VNF ID will be included), wherein the second object identity comprises the VNF identity (Andrianov et al. teaches that for application layer alarms, the original alarm contains the managed function, e. g., distinguished name (DN) identifier (par [0053][0057]); VNF reports the alarm for VNF layer only to the EM and that the EM correlates the alarms by the models (par [0068]), indicating that identity is received; receiving, in an alarm, an identifier of upperlayer resource or functionality supported by the underlayer resource to be used for alarm correlation (par [0076]); upperlayer identifier can indicate an upperlayer virtual machine for virtualized network function (par [0077]), indicating VNF identifier), and wherein the second alarm information set includes alarm information comprising at least one piece of VNF alarm information (Andrianov et al. teaches that for the application layer alarms, EM can perform internal correlation of application layer alarm against any active VNFC, virtualized infrastructure and/or VM layer alarms the EM has received from VNFM (par [0053]); In case of a positive match, meaning active VNFC, virtualized infrastructure or VM layer alarm causing problem at application layer, the EM can add information about underlaying VNFC, H/W and VM alarm(s), moreover VNFC layer, virtualized infrastructure, VM layer and application layer alarms can be grouped together (par [0053])[NOTE: Because Andrianov et al. teaches that the underlaying VNFC, H/W and VM alarm(s), the application layer is an upper layer]; application layer object class XYZfunction can indicate the underlayer VM where the application XYZ is installed by any kind of identifier that could identify the VM (par [0060]); the application layer object class XYZFunction (e.g., MMEFunction) can indicate (by the VNF or its OAM Unit/Client) the underlay VM by any kind of identifier that could identify the VM (par [0060]); in case of positive correlation result and inactive suppression mode, the active application alarm can be tagged with lower layer root cause (par [0057]); EM can forward VNF model, e.g., MMEFunction (par [0067])); and performing correlation analysis on the first alarm message and the second alarm message according to the first alarm association information and the second alarm association information (Andrianov et al. teaches that the EM stores all active alarms the EM received from VNFM (par [0055]); EM performs internal correlation of application layer alarm(s) against any active VNFC, virtualized infrastructure and/or VM layer alarms the EM has received from VNFM (par [0053]); EM receives the lower layer alarms from the VNFM and correlate them with the active application layer alarm (par [0057]); correlating the alarm with at least one other alarm based on the upperlayer identifier (par [0014])).  
By teaching that the application layer alarm includes DN identifier, and that the DN identifier indicates the VNF identity as noted above, Andrianov et al. teaches wherein the second object identity comprises the VNF identity.  However, Chen teaches such a limitation more explicitly. 
	Chen is directed to configuration information management method, device, network element management system and storage medium.  More specifically, Chen teaches that a management information object instance identifier DN corresponds to the VNF instance (page 8, 11th paragraph).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Andrianov et al. so that the second alarm association information comprises a VNF identity, as taught by Chen.  The modification would have allowed the system to model each type of network device (see Chu, page 3, 2nd paragraph). 

Regarding Claims 12, 15, 16-17, and 20, Claims 12, 15, 16-17, and 20 are directed to apparatus/medium claims and they do not teach or further define over the limitations recited in claims 2, 5, and 11.   Therefore, claims 12, 15, 16-17, and 20 are also rejected for similar reasons set forth in claims 2, 5, and 11.

Claims 3, 8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Andrianov et al. (U.S. Patent Application Publication No. 2017/0346676), Chen (WO 2016/000382A1), and further in view of Li et al. (U.S. Patent Application Publication No. 2016/0373345).

Regarding Claim 3, the combined teachings of Andrianov et al. and Chen teach The method according to claim 1, and further, the references teach wherein the first object identity further comprises a virtual transmission resource identity of a VM (Andrianov et al. teaches that VIM adds information about affected VM(s)(par [0050]); the original alarm contain the VM identifier (par [0051])), and the virtual transmission resource identity comprises a virtual transmission resource ID or a virtual transmission resource name (Andrianov et al. teaches that in or separated from a report of an alarm, an identifier of underlayer resource supporting the upperlayer resource or functionality to be used for alarm correlation at a centralized entity is received (par [0015]); VIM forwards the alarm with hardware information to the VNFM (par [0051]); VM layer object class such as VMUnit can indicate the underlayer hardware by any kind of identifier that could identify the hardware (par [0061])).   
	Although teaching the transmission resource ID of a VM, the references do not teach wherein the first object identity further comprises a virtual transmission resource identity of a VM, and the virtual transmission resource identity comprises a virtual transmission resource ID or a virtual transmission resource name.  Li et al. teaches such a limitation. 
	Li et al. is directed to communication method, communication system, resource pool management system, switch device and control device.  More specifically, Li et al. teaches that obtaining network attributes of one or more virtual machines which are configured by a resource pool management system (par [0057]) and that the network attributes include a virtual routing and forwarding IDs of the virtual machines (par [0019][0073]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Andrianov et al. and Chen so that the virtual transmission resource identity of a VM comprises a virtual transmission resource ID or a virtual transmission resource name, as taught by Li et al.  The modification would have allowed the system to obtain the topology information (see Li et al., par [0040]). 

Regarding Claims 8, 13, and 18, Claims 8, 13, and 18 are directed to system/apparatus/medium claims and they do not teach or further define over the limitations recited in claim 3.   Therefore, claims 8, 13, and 18 are also rejected for similar reasons set forth in claim 3.

9.	Claims 4, 9, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Andrianov et al. (U.S. Patent Application Publication No. 2017/0346676), Chen (WO 2016/000382A1), and further in view of Adjakple et al. (U.S. Patent Application Publication No. 2014/0086177).
	
Regarding Claim 4, the combined teachings of Andrianov et al. and Chen teach The method according to claim 1, and further, the references teach wherein alarm information in the first alarm information set comprises alarm information generated at an infrastructure layer or a virtualization layer (Andrianov et al. teaches that the VIM forwards the alarms about virtualized infrastructure and VM to the VNFM, which forwards the alarms to the EM (par [0005][0055])) and alarm information in the second alarm information set comprises alarm information at a service layer (Andrianov et al. teaches that a VNF can report the alarms for VNF layer only to the EM (par [0068]); Application fault is reported directly to the EM (par [0005]; FIG. 7); that for the application layer alarms, EM can perform internal correlation of application layer alarm against any active VNFC, virtualized infrastructure and/or VM layer alarms the EM has received from VNFM (par [0053]); In case of a positive match, meaning active VNFC, virtualized infrastructure or VM layer alarm causing problem at application layer, the EM can add information about underlaying VNFC, H/W and VM alarm(s), moreover VNFC layer, virtualized infrastructure, VM layer and application layer alarms can be grouped together (par [0053])[NOTE: Because Andrianov et al. teaches that the underlaying VNFC, H/W and VM alarm(s), the application layer is an upper layer]; application layer object class XYZfunction can indicate the underlayer VM where the application XYZ is installed by any kind of identifier that could identify the VM (par [0060]); the application layer object class XYZFunction (e.g., MMEFunction) can indicate (by the VNF or its OAM Unit/Client) the underlay VM by any kind of identifier that could identify the VM (par [0060]); in case of positive correlation result and inactive suppression mode, the active application alarm can be tagged with lower layer root cause (par [0057]); EM can forward VNF model, e.g., MMEFunction (par [0067])). 
Although teaching that the alarm of the application layer that is an upper layer, because the references do not explicitly teach that the application layer is a service layer, and thus, do not explicitly teach and alarm information in the second alarm information set comprises alarm information at a service layer.  However, Adjakple et al. teaches that an application layer is a service layer. 
Adjakple et al. is directed to an end-to-end architecture, API framework, discovery, and access in a virtualized network.  More specifically, Adjakple et al. teaches that APIs interact with the virtualization layer in the network or to interact with the applications residing in the network above the virtualization layer APIs (par [0200]).  Further, Adjakple et al. teaches that service protocol stack virtualization across the various network layer such as radio access network layer, core network layer, application layer and service layer (par [0211]), indicating that the application layer and the service layer are same layer. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Andrianov et al. and Chen so that the second alarm information set comprises alarm information at a service layer of the NFV system, as taught by Adjakple et al, The modification would have allowed the system to provide architectures that support security, authentication, user privacy, cross-stakeholders policy, charging and rule management  (see Adjakple et al., par [0124]). 

Regarding Claims 9, 14, and 19, Claims 9, 14, and 19 are directed to system/apparatus/medium claims and they do not teach or further define over the limitations recited in claim 4.   Therefore, claims 9, 14, and 19 are also rejected for similar reasons set forth in claim 4.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414